
	
		III
		111th CONGRESS
		1st Session
		S. RES. 384
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2009
			Mr. Burr (for himself
			 and Mrs. Hagan) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Honoring United States Army Special
		  Operations Command on their 20th anniversary.
	
	
		Whereas since the establishment of United States Army
			 Special Operations Command (USASOC) on December 1, 1989, its personnel have
			 operated in some of the most remote and hostile regions of the world;
		Whereas the 7 components of USASOC consist of the John F.
			 Kennedy Special Warfare Center and School, the United States Army Special
			 Forces Command, the 75th Ranger Regiment, the 160th Special Operations Aviation
			 Regiment, the 4th Psychological Operations Group, the 95th Civil Affairs
			 Brigade, and the 528th Sustainment Brigade;
		Whereas USASOC provides 70 percent of special operations
			 personnel in Central Command’s theater and approximately 63 percent of the
			 total overseas military commitments of the United States;
		Whereas in the 8 years since the start of Operation
			 Enduring Freedom and Operation Iraqi Freedom, 245 USASOC soldiers have made the
			 ultimate sacrifice; and
		Whereas Master Sergeant Brendan O’Connor, Chief Warrant
			 Officer David Cooper, Colonel Mark Mitchell, Master Sergeant Donald
			 Hollenbaugh, and Master Sergeant Daniel Briggs, all of whom have served this
			 Nation as soldiers assigned to USASOC, received the Distinguished Service Cross
			 for actions in support of the Global War on Terrorism: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commends the
			 United States Army Special Operations Command for more than 20 years of
			 dedicated service to our Nation;
			(2)honors the more
			 than 27,000 personnel who serve in the United States Army Special Operations
			 Command; and
			(3)pledges its
			 continued support for the men and women of the United States Armed
			 Forces.
			
